Citation Nr: 1120656	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-37 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran and his wife testified before a Decision Review Officer at the RO in June 2007.  A transcript of this proceeding has been associated with the claims file.  

The issue noted on the cover page of this decision was previously before the Board in July 2009 and October 2010 at which times the issue was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a May 2011 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to service connection for a bilateral knee disorder (to include as secondary to the Veteran's service-connected low back disorder).  This newly raised issue, while previously denied by the Board by rating decision dated in October 2010, has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's current bilateral foot disorders, to include peripheral neuropathy and plantar fasciitis, are related to military service or a service-connected disability.  

CONCLUSION OF LAW

Service connection for a bilateral foot disorder to include as secondary to service-connected degenerative joint disease of the lumbar spine is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his current bilateral foot disorder is related to his service with the United States Army from August 1952 to August 1954.  Specifically the Veteran contends that his bilateral foot disorder is secondary to his service-connected degenerative joint disease of the lumbar spine.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran filed the current claim in May 2005.  Thus, o whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Factual Background

Unfortunately, the Veteran's service treatment records are unavailable.  The RO has made several attempts to obtain copies of the Veteran's service treatment records, but it appears that these records were destroyed in a 1973 fire at the National Personnel Records Center.  

The Veteran submitted the current claim on appeal in May 2005.  In connection with this claim the RO obtained VA treatment records dated from February 2003 to July 2005.  Significantly, a February 2003 VA treatment record notes an abnormal diabetic foot examination.  

In a June 2005 statement, Dr. W.A.B., the Veteran's private physician, noted that the Veteran was experiencing absent reflexes in his legs, decreased strength in the lower extremities, and loss of sensation on the medial aspects of both feet, possibly due to the Veteran's service-connected low back disorder.  An August 2010 VA treatment record also shows an impression of peripheral nerve disease.

In an October 2010 decision, the Board granted service connection for a low back disorder and remanded the bilateral foot issue for a VA examination to determine whether the Veteran's bilateral foot disorder was secondary to or aggravated by his now service-connected low back disorder.  The basis of grant of service connection for a back disability was the Veteran's assertion that he injured his back in service during a fall and VA medical opinions which indicated that it was at least as likely as not that his current back disability was related to that incident.  

Upon VA examination in December 2010, the Veteran reported that he injured both feet during service in the same fall which injured his back.  The examiner diagnosed bilateral foot pain, likely from diabetic peripheral neuropathy, and plantar fasciitis.  In a January 2011 addendum, the examiner indicated that the claims file was reviewed and opined that the Veteran's plantar fasciitis and peripheral neuropathy were not related to the Veteran's service-connected low back disorder (less than 50 percent probability).  In a subsequent January 2011 addendum, the examiner wrote that there was less than a 50 percent probability that the Veteran's BLE (bilateral lower extremity) peripheral neuropathy and plantar fasciitis were related to his service-connected low back disorder.  In a February 2011 addendum, the examiner noted that the Veteran had diabetes which caused a glove stocking peripheral neuropathy of both lower extremities.  The examiner opined that the Veteran's peripheral neuropathy is unrelated to the Veteran's service-connected low back disorder.  The examiner also noted that the Veteran's plantar fasciitis of both feet was a local, physical problem and was unrelated to his service-connected back disorder.  

Analysis

Given the evidence of record, the Board finds that service connection for a bilateral foot disorder is not warranted on either a direct or secondary basis.  While the Board notes that in a case where the service treatment records are unavailable, VA has a heightened obligation to explain its findings and conclusions, and to consider the benefit-of-the-doubt rule pursuant to O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), there is no evidence of a bilateral foot disorder until at least February 2003, approximately 49 years after service.  While the Veteran told a recent VA examiner that he injured his feet during the in-service fall in which he injured his back, he does not contend that he began experiencing bilateral foot symptoms during military service and there have been no allegations of continuity of symptomatology.  The December 2010 VA examiner specifically opined that the Veteran's current peripheral neuropathy of the lower extremities is due to his diabetes and is unrelated to the service-connected low back disorder.  The examiner also noted that the Veteran's plantar fasciitis of both feet was a local, physical problem and was unrelated to his service-connected back disorder.  While the examiner did not specifically opine whether the Veteran's bilateral foot disorders have been "aggravated" by his low back disorder the Board notes that the examiner related the Veteran's peripheral neuropathy to his diabetes and noted that the Veteran's plantar fasciitis was a "local" problem and thus finds that the Veteran's bilateral foot disorders are unrelated to his service-connected back disorder either on a secondary or aggravation basis.  There is no contrary medical evidence of record.  

As a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's opinion that his current bilateral foot disorder is related to military service is not competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, the Board finds that the claim for service connection for a bilateral foot disorder is denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in June 2005, December 2005, March 2006, August 2009, August 2010, and November 2010 letters and the claim was readjudicated in an April 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained VA treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained a medical opinion as to the etiology of the Veteran's bilateral foot disorder, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


